Citation Nr: 0301717	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  02-05 077A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the veteran's daughter became permanently incapable 
of self-support before the age of 18.


ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel




INTRODUCTION

The veteran served on active duty from March 1964 to April 
1984; he died in January 1997.  The appellant is the 
veteran's daughter. 

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which determined that the veteran's 
daughter, [redacted], was not entitled to recognition as a 
"helpless child" on the basis of permanent incapacity for 
self-support prior to attaining the age of 18.


FINDINGS OF FACT

1.  The veteran's daughter was born in July 1982.  

2.  The record does not establish that the veteran's daughter 
has had meaningful employment.

3.  The veteran's daughter became permanently incapable of 
self-support prior to attaining the age of 18 in July 2000.


CONCLUSION OF LAW

The criteria for recognition of the appellant as a "helpless 
child" based on permanent incapacity for her self-support 
before her eighteenth birthday have been met.  38 U.S.C.A. §§ 
101(4)(A)(ii), 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.57, 3.356 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died in January 1997 as a result of a service-
connected disability.  The appellant's mother was awarded 
Dependency and Indemnity Compensation (DIC).  It is contended 
that the appellant should be included as a dependent on her 
DIC award as she became permanently incapable of self-support 
prior to reaching the age of 18 in July 2000.  

Under VA regulations, a child of the veteran means an 
unmarried person who is either the veteran's legitimate 
child, a child legally adopted by the veteran prior to the 
age of 18, a stepchild who acquired that status before the 
age of 18 and who is a member of the veteran's household or 
was a member of the veteran's household at the time of the 
veteran's death or an illegitimate child; and (i) is under 
the age of 18 years; or (ii) who, before reaching the age of 
18 years, became permanently incapable of self-support; or 
(iii) who, after reaching the age of 18 years and until 
completion of education or training (but not after reaching 
the age of 23 years) is pursuing a course of instruction in 
an approved educational institution.  38 U.S.C.A. 
§ 101(4)(A); 38 C.F.R. §§ 3.57(a), 3.356 (2002). 

To establish entitlement to the benefits sought, various 
factors under 38 C. F.R. § 3.356(a) are for consideration.  
Employment of a child prior to or subsequent to the 
delimiting age may or may not be a normal situation, 
depending on the educational progress of the child, the 
economic situation of the family, indulgent attitude of the 
parents, and the like.  In those cases where the extent and 
the nature of disability raise some doubt as to whether they 
would render the average person incapable of self-support, 
other factors should be considered.  These factors include 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.  38 C.F.R. § 3.356 (2002).

The appellant's Individual Education Plans from the school 
district, dated in September 1999 and September 2000, 
indicate that she was assessed as mildly intellectually 
disabled and was pursuing a Special Education Diploma or 
Certificate of Performance.  

A June 2000 psychological report from Dr. W. Skinner noted 
that the veteran's daughter rode a special education bus to 
school and received one-on-one instruction in self-contained 
classrooms.  It was noted that she did not like to attend 
Sunday school because she could not read well and that she 
had much difficulty doing homework.  There were reports of 
criminal and antisocial behavior to include fighting and 
shoplifting.  On evaluation, Dr. Skinner stated that the 
appellant had a very limited memory for remote, recent, and 
immediate events with little or no affect.  Testing revealed 
a full scale IQ of 69 and that the veteran's daughter worked 
on a 3rd grade level.  The diagnoses included mild mental 
retardation and adjustment disorder with mixed anxiety and 
depressed mood.  Dr. Skinner stated that the veteran's 
daughter had obvious cognitive limitations, that her reading, 
math, and spelling skills were seven or eight grades behind 
the curve, and that this had not improved since she was a 
young child.

In an August 2000 statement, Dr. D. Daniels, a private 
physician, stated that she had treated the veteran's daughter 
since 1994 and that she had several medical problems 
including asthma, enuresis, and attention deficit disorder as 
well as marginal intelligence.

In December 2000 and June 2001 statements, Dr. Skinner stated 
that the veteran's daughter has suffered mild mental 
retardation since birth, that she would not be able to 
maintain employability, and that she was not terribly 
functional within the retarded range, and thus, is extremely 
limited in her ability to survive independently.  

The veteran's daughter received a Special Education diploma 
from high school in June 2001.

In statements in support of the claim, the appellant's mother 
stated that her daughter wanted to go to vocational school 
but that she could not pass the test to complete high school 
and was given a Special Education diploma, that she could not 
read, count money or spell, and that she had difficulty 
remembering things.

The United States Court of Appeals for Veterans Claims 
(Court) has noted that
mental retardation is defined as a mental disorder 
characterized by significantly subaverage general 
intellectual functioning associated with impairments in 
adaptive behavior and manifested during the developmental 
period; classified as mild (IQ 50-70) can develop social and 
communication skills during the preschool period, have 
minimal sensorimotor impairment, can by their late teens 
learn academic skills up to the sixth grade level, and 
usually achieve social and vocational skills adequate for 
minimal self support.  Laposky v. Brown, 4 Vet. App. 331, 
332- 333 (1994).

Following review of the evidence, the Board finds that the 
clinical documentation reflects that the appellant was 
diagnosed with mental retardation which, by definition, arose 
prior to age 18.  She has been found limited in her ability 
to independently manage her own affairs or incapable of 
maintaining employment.  In light of such findings, the Board 
concludes that she was incapable of self-support through her 
own efforts by reason of her mental retardation prior to 
attaining the age of 18.

In reviewing the issue of whether the veteran's daughter may 
be recognized as a helpless child of the veteran, the Board 
observes that the Department of Veterans Affairs (VA) has 
secured or attempted to secure all relevant VA and private 
medical records to the extent possible.  There remains no 
issue as to the substantial completeness of the appellant's 
claim.  Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  The 
appellant was advised by a June 2001 letter and an August 
2001 statement of the case of the evidence that would be 
necessary for her to substantiate her claim.  Any duty 
imposed by VCAA, including the duty to assist and to provide 
notification, has been met.


ORDER

The appellant qualifies as a helpless child of the veteran; 
the benefit sought on appeal is granted.



		
	C.W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

